                            .....   ~
                                                                    120 BROADWAY, NEW YORK, NY 10271
KAUFMAN BORGEEST & RYAN LLP                    TEL 212.980.9600   FAX 212.980.9291 WWWl<BRLAW.COM




November 21, 2019
                                                                                   CARA A. O'SULLIVAN
                                                                                   DIRECT: 646.367.6718
                                                                             COSULLIVAN@KBRLAW.COM


VIA ECF

Honorable Ronnie Abrams, USDJ
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
Room 2203
                                                                        USDC-SDNY
40 Foley Square                                                         DOCUMENT
New York, NY 10007
                                                                       ELECTRONICALLY FILE.I>
Re:    Woodard v. Reliance Worldwide Corporation                      I OOC#:
       Civil Action No.:   18-CV-9058 (RA)
       KBR File No.:       1028.138

Dear Judge Abrams:

As Your Honor is aware, this firm represents the Defendant in the above-referenced matter.

I write this letter to request an adjournment of the December 6, 2019 post-discovery conference
as I am trial counsel for this matter and will be out of town on the day of the conference. I have
conferred with Plaintiff's counsel who consents to this request. Counsel for both parties
respectfully request that the Court not schedule the post-discovery conference on the following
dates due to the unavailability of trial counsel for this matter: December 9, 10, 12, 17 to 20,
January 10 to 20. Further, counsel for Plaintiff has a trial scheduled to begin on January 27 that
is likely to last a couple of weeks.

Thank you for your attention to this matter.

Respectfully submitted,                                     Application granted. The post-discovery
                                                            conference is hereby adjourned to
KAUFMAN BORGEEST & RYAN LLP                                 January 3, 2020 at 2 p.

                                                            SO ORDERED.
Cara A. O'Sullivan

cc:    Gary E. Roth, Esq.                                                     Hon. Ronnie Abrams
                                                                              11/21/2019




Nc'W YORK                   t\JEW JERSEY                  CONNECTICUT                    CALIFORI\JIA
                                                                                               6060801
